DETAILED ACTION
This Office Action is in response to the filing of the application on 3/20/2020. Since the initial filing, no claims have been added, cancelled, or amended. Thus, claims 1-19 are pending in the application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because Figs. 1-4 fail to comply with 37 CFR 1.84(l) where all the lines must be sufficiently dark, durable, and clean so as to give them satisfactory reproduction characteristics.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because line 1 recites the language “The present invention is directed to” which is an implied phrase which should be omitted.  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claims 8 and 12 are objected to because of the following informalities:
Claim 8 line 2 recites the language “is having.” Examiner suggests changing to read --having-- in order to correct a grammatical issue.
Claim 12 line 4 recites the language “couple.” Examiner suggests changing to read --coupled-- in order to correct a grammatical issue.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the term “can be” in both lines 2 and 3. It is unclear whether or not the limitations following the term “can be” are being positively claimed, or are optional.
Any remaining claims are rejected for being dependent on a rejected claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 8, and 12-14, 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vilasi et al. (US Pat. 9,107,577).
Regarding claim 1, Vilasi discloses an endotracheal tube assembly (see assembly of tube 400 as best seen in Figs. 11 and 13-14) comprising: an endotracheal tube (tube 400 in Fig. 4) having a proximal end (proximate end 150 in Figs. 11 and 13-14), a distal end (distal end 130 in Figs. 11 and 13-14), and a wall extending between the proximal end and the distal end (arched tube segments 402/ 402A in Fig. 4); a tunnel extending between the proximal end and the distal end of the endotracheal tube and interrupting the wall of the endotracheal tube (cavities 438/439 in Fig. 4), the tunnel configured to be expanded to increase the circumference of the endotracheal tube (see Figs. 4-5 where cavities 438/439 increase in size as balloons 470/ 470A are expanded, which in turns moves tongues 420/420A to increase the diameter between arched segments 402/ 402A; see also Col. 9 lines 12-43); and an expander having an elongated body (balloons 470/470A in Figs. 4-5), the expander configured to be removably received and retained into the tunnel (see Col. 13 lines 43-53 where the balloons can be inserted through ingress ports 510/510A and thus could be removed through said ports; further see plugs 1010 and 1020 in Fig. 10C which help retain the balloons within the tunnel, and further where “removably received” can be interpreted as any form of removing the expander which includes destructive removing), the expander configured to expand the tunnel (see Col. 9 lines 12-43 where the balloons increase the size of the cavities as the tongues are displaced), wherein a width of the expander is proportional to an increase in the circumference of the endotracheal tube (see Col. 9 lines 12-43 where the increase in the balloon inflation is directly proportional to an increase in the circumference of the endotracheal tube).
Regarding claim 2, Vilasi discloses the proximal end of the endotracheal tube can be fluidly connected to a medical device (see Col. 2 lines 49-61, Col. 3 lines 55-59 and Col. 4 lines 9-12 where the device can be hooked up to a gas providing device such as a medical device for delivering anesthesia, which would be attached to proximate end 150 as seen in Fig. 11 via tube 330) and the distal end of the endotracheal tube can be configured to be inserted into a trachea (see Fig. 11 where distal end 130 is placed in the trachea).
Regarding claim 3, Vilasi discloses the proximal end is configured to be coupled to a connector (Fig. 11 connection member 140), wherein the connector is coupled to the medical device (see Col. 12 lines 45-52).
Regarding claim 4, Vilasi discloses the medical device is a breathing medical device (see Col. 12 lines 45-52 where tube 330 is delivers gas or air and thus is some source of gas or air that can be considered a breathing medical device).
Regarding claim 8, Vilasi discloses the tunnel is sealed at the distal end, the tunnel is having an opening at the proximal end (see Figs. 10A-10B where plug 1010 plugs the distal end of the tunnel, and the proximal end is open).
Regarding claim 12, Vilasi discloses a method of endotracheal intubation comprising a step of providing an endotracheal tube assembly, including the device as recited in claim 1 above, and further including: the proximal end configured to be couple to a medical device (see Col. 2 lines 49-61, Col. 3 lines 55-59 and Col. 4 lines 9-12 where the device can be hooked up to a gas providing device such as a medical device for delivering anesthesia, which would be attached to proximate end 150 as seen in Fig. 11 via tube 330), the distal end configured to be inserted into a trachea (see Fig. 11 where distal end 130 is placed in the trachea); and the tunnel having an opening at the proximal end of the endotracheal tube (see Figs. 10A-10B where the proximal end is open).
Regarding claim 13, Vilasi discloses a step of inserting the endotracheal tube into the trachea (see Fig. 11 where distal end 130 is placed in the trachea).
Regarding claim 14, Vilasi discloses a step of inserting the expander of a first width into the tunnel (see Col. 13 lines 43-53 where the balloons can be inserted through ingress ports 510/510A; and see Figs. 10A-10C where balloon 470 has a first width and is inserted into the tunnel).
Regarding claim 18, Vilasi discloses the tunnel is sealed at the distal end (see Fig. 10A plug 1010).
Regarding claim 19, Vilasi discloses one end of the expander is configured as a blunted tip, the blunted tip for insertion into the tunnel (see Figs. 10A-10C where a distal end of balloon 470 is blunted in shape, being the end that is inserted into the cavities 438/439).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7, 9-11, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Vilasi as applied to claims 2, 8, 1, 14, and 12 above, respectively, and further in view of Cuevas et al. (US Pub. 2010/0147309).
Regarding claim 5, Vilasi discloses a distal end. 
Vilasi lacks a detailed description of the distal end being beveled for easier insertion into the trachea.
However, Cuevas teaches a similar endotracheal tube device where a distal end is beveled for easier insertion into the trachea (see beveled distal end 16 in Fig. 1).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the distal end of the endotracheal tube of Vilasi to be beveled as taught by Cuevas, as it would be a simple matter of design choice for one of ordinary skill in the art to choose a distal end shape that is known to allow for easier insertion.
Regarding claim 6, the modified Vilasi device has the endotracheal tube with a distal end.
The modified Vilasi device lacks a detailed description of an inflatable cuff disposed near the distal end of the endotracheal tube.
However, Cuevas further teaches a similar endotracheal tube device where an inflatable cuff is disposed near the distal end (inflatable cuff 14 in Fig. 1, with port 13 above it for suctioning secretions).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the distal end of the endotracheal tube of the modified Vilasi device to have an inflatable cuff as taught by Cuevas, as it would provide means for sealing the endotracheal tube against the trachea to ensure positive pressure ventilation of the lungs (Cuevas; see [0004] lines 1-5).
Regarding claim 7, the modified Vilasi device has the wall of the endotracheal is configured with at least one murphy eye adjacent the distal end (Cuevas; port 13 in Fig. 1).
Regarding claim 9, Vilasi discloses the opening of the tunnel.
Vilasi lacks a detailed description of the opening of the tunnel is configured to be closed for inserting into the trachea and opened for inserting the expander.
However, Cuevas teaches a similar endotracheal device where a tunnel (flexible lumen 30 in Figs. 3 and 5) is closed during insertion (see closed configuration in Fig. 3 before insertion of a suction catheter; and further see [0038]), and opened during insertion of an expander (see Fig. 5 where the flexible lumen 30 expands when suction catheter is introduced).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tunnel of Vilasi to be closed during insertion and open during insertion of the expander as taught by Cuevas, as it would help prevent unwanted contamination by selectively sealing the tunnel (Cuevas; see [0038]).
Regarding claim 10, the modified Vilasi device, as modified in claim 9, has the tunnel is made of one or more layers of a stretchable material (Cuevas; flexible wall 28 in Figs. 3 and 5).
Regarding claim 11, the modified Vilasi device has a joint between the tunnel and the wall is sealed by a stretchable lining (Cuevas; see Figs. 3 and 5 where the flexible wall 28 joins with the lumen wall 26 to form a joint between them, the stretchable lining being formed of the stretchable material of flexible wall 28).
Regarding claim 15, the modified Vilasi device, as modified in claim 9, has the opening of the tunnel is configured to be switched between an open position and a closed position (Cuevas; see Figs. 3 and 5 corresponding to open/ closed tunnel positions based on whether or not an expander is being inserted into the tunnel), the method further comprises a step of opening the opening of the tunnel before inserting the expander (Cuevas; see Fig. 5 where the tunnel begins to open as the suction catheter (expander) is initially inserted into the lumen 30, causing some opening of the opening of the tunnel).
Regarding claim 17, the modified Vilasi device, as modified in claim 9, has the tunnel is made of a stretchable material (Cuevas; flexible wall 28 in Figs. 3 and 5).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Vilasi as applied to claim 14 above, and further in view of Green (US Pat. 7,694,681).
Regarding claim 16, Vilasi discloses an expander in the tunnel having a width.
Vilasi lacks a detailed description of removing the expander of first width from the tunnel; and inserting the expander of second width into the tunnel, wherein the second width is different from the first width.
However, Green teaches a similar variable size endotracheal tube where a first expander can be inserted and removed into the tunnel and has a first width (see guidewire 604 in Fig. 6, having spring-loaded levers 602 which selectively space out to cause expansion of the endotracheal tube that it is within to a first width, and see Col. 9 lines 37-38 where it can be removed), and a second expander can be inserted into the tunnel and has a second width (where different embodiments for the expander are envisioned, such as via balloons 502 in Fig. 5, and see Col. 9 lines 1-3 where the use of different expanders is considered).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the expander of Vilasi to be able to be removed and replaced with another expander as taught by Green, as it would be a simple matter of design choice for one of ordinary skill in the art to change the mechanism by which the expansion occurs, and further it would allow for changing the desired circumference of the endotracheal tube.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Vilasi et al. (US Pub. 2014/0102459), Vilasi et al. (US Pat. 9,010,332), Vilasi (US Pat. 4,827,925), Heyden (US Pat. 4,637,389), Crumback et al. (US Pat. 8,413,659), and Vilasi (US Pat. 5,647,358) are cited to show similar adjustable circumference endotracheal tubes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D ZIEGLER whose telephone number is (571)272-3349. The examiner can normally be reached Mon-Thurs 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on (571)272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW D ZIEGLER/Examiner, Art Unit 3785                                                                                                                                                                                                        
/COLIN W STUART/Primary Examiner, Art Unit 3785